19-23185-rdd       Doc 225        Filed 01/02/20      Entered 01/02/20 16:20:54              Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
                      STIPULATION AND ORDER RESOLVING
                       ADMINISTRATIVE EXPENSE CLAIM OF
                  EXPERTSOURCE GLOBAL SERVICES PVT. LTD. AND
                 AUTHORIZING REJECTION OF RELATED AGREEMENT

        This Stipulation and Order Resolving Administrative Expense Claim of ExpertSource

Global Services Pvt. Ltd. And Authorizing Rejection of Related Agreement (this “Stipulation”) is

entered into by and between Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) and

ExpertSource Global Services Pvt. Ltd. (“ExpertSource” and, together with the Debtor, the

“Parties”), by their undersigned counsel, with reference to the following facts:

                                               RECITALS

        A.       The Debtor filed its chapter 11 case on June 17, 2019 (the “Petition Date”).

        B.       Prior to the Petition Date, and for some period thereafter, ExpertSource provided

offshore call center services to the Debtor pursuant to a series of formal and informal agreements

between the Parties, beginning with a certain Master Services Agreement, dated November 11,

2014 (as may have been amended, supplemented, or superseded, the “Agreement”).

        C.       ExpertSource has filed two proofs of claim in the Debtor’s case, asserting

prepetition, unsecured claims [Claim Nos. 19 and 33] (the “Prepetition Claims”).




1
        The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
        Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
        06831. The Debtor also has done business as American Medical Collection Agency.
19-23185-rdd     Doc 225        Filed 01/02/20    Entered 01/02/20 16:20:54       Main Document
                                                 Pg 2 of 3


       D.      In addition, on November 25, 2019, ExpertSource filed what it designated a

Notice of Hearing on Motion for Administrative Claim 11 U.S.C § 503 [Doc. No. 208] with an

attached “Application for Administrative Claim” (collectively, the “Motion”), which seeks

immediate payment of $11,250 on account of services performed subsequent to the Petition Date

(the “Administrative Claim”).

       E.      The Debtor contests the amount of the Administrative Claim. In addition, the

Debtor believes that the Motion is procedurally improper.

       F.      The Parties have agreed to resolve the Administrative Claim, the Motion, and to

confirm the rejection of the Agreement, pursuant to this Stipulation.

                                        AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing, the Parties hereby stipulate and

agree as follows:

       1.      Upon approval of this Stipulation, the Agreement shall be deemed rejected by the

Debtor as of the Petition Date.

       2.      Within one week after the Stipulation is “so ordered” by the Court and entered on

the docket, the Debtor shall pay to ExpertSource eight thousand dollars (US $8,000.00) in full

and final satisfaction of the Administrative Claim, and of any and all claims against or related to

the Debtor arising on or after the Petition Date.

       3.      The Administrative Claim shall be expunged from the claims register maintained

in the Debtor’s case. For the avoidance of doubt, this Stipulation shall not affect the rights of

ExpertSource or any person with respect to the Prepetition Claims.

       4.      This Stipulation shall not be binding upon either of the Parties unless and until it

is “so ordered” by the Court.




                                                  -2-
19-23185-rdd    Doc 225      Filed 01/02/20    Entered 01/02/20 16:20:54          Main Document
                                              Pg 3 of 3


       5.      The Court shall retain jurisdiction with respect to the interpretation,

implementation, and enforcement of this Stipulation.

Dated: December 11, 2019

 CHAPMAN AND CUTLER LLP                            EXPERTSOURCE GLOBAL SERVICES
                                                   PVT. LTD.

  /s/Steven Wilamowsky                              /s/Anil Wadhwa
 Steven Wilamowsky, Esq.                           By: Mr. Anil Wadhwa
 1270 Avenue of the Americas                       As: Chief Executive Officer
 New York, NY 10022
 Telephone: 212.655.6000
 Email: wilamowsky@chapman.com

 and

 Aaron M. Krieger
 111 West Monroe Street
 Chicago, IL 60603-4080
 Telephone: 312.845.3000
 Email: akrieger@chapman.com

 Attorneys for Debtor and Debtor in
 Possession



SO ORDERED, there being no objections to the Debtor’s duly noticed motion, dated
December 16, 2019 for approval hereof:

Dated: January 2, 2020
       White Plains, NY


/s/ Robert D. Drain___________
The Honorable Robert D. Drain
United States Bankruptcy Judge




                                                -3-
